DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-32 and 41-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear it is unclear if the determination in the last line is actually performed. Does the information feature determine the hemodynamic parameter? Does the inflation device that is not part of the apparatus perform the determination? If it is the information feature how does an RFID or barcode or any of the possible information features actually perform a determination without processing circuitry?

Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Is the information recited in claim 39 still an occlusion efficiency or is it different information?
Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. What is the hemodynamic parameter being provide to?
Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the structure” in line 5 but there is no antecedent basis for the structure. Additionally, it is not clear what structure is being referred to.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 2 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 does not recite any limitation that further limits the structure of the apparatus.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25, 33, 41, 45 and 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Friedman et al. US 2007/0088224 in view of McEwen et al. US 2008/0262533.
Regarding claims 25, 33, 41, 45 and 48, Friedman discloses a system for monitoring a patient, comprising: 
 	an inflatable cuff configured to at least partially occlude an artery of the patient ([FIG1]);  	an information feature connected to the cuff and providing information about the cuff wherein the information feature is configured to provide the information to a device and wherein upon receiving the information from the information feature the device is operable to determine a hemodynamic parameter of the patient ([¶20] surface area being derivable from the size of the cuff). 
Friedman does not specifically disclose receiving the information indicative of the occlusion efficiency of the cuff and using that as an input value in a hemodynamic parameter determination. McEwen teaches a device that measures whether the cuff is properly occluding blood flow in the limb ([¶36,39-40] It is noted that occlusion efficiency does not have a special definition so under a broadest reasonable interpretation any parameter that indicates whether a cuff occludes is considered an occlusion efficiency). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Friedman with the teachings of McEwen in order to determine correct pressure for occlusion ([¶36]).

Claims 25-34, 36, 38-43 and 45-48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Friedman et al. US 2007/0088224 in view of Coble et al. US 5,089,961.
Regarding claims 25, 33, 41, 45 and 48, Friedman discloses a system for monitoring a patient, comprising: 
 	an inflatable cuff configured to at least partially occlude an artery of the patient ([FIG1]);  	an information feature connected to the cuff and providing information about the cuff 
Friedman does not specifically disclose receiving the information indicative of the occlusion efficiency of the cuff and using that as an input value in a hemodynamic parameter determination. Coble teaches determining the difference between the reference cuff pressure setting and the actual, or an occlusion efficiency ([C3 L37-52]). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Friedman with the teachings of Coble in order to determine correct pressure ([C3 L37-52]).
It is noted that occlusion efficiency does not have a special definition so under a broadest reasonable interpretation any parameter that indicates whether a cuff occludes is considered an occlusion efficiency. Similarly, the way in which information from the information feature is intended to be used fails to further limit the claimed system.  
Regarding claim 26, Friedman discloses the parameter is pressure ([¶20])
Regarding claim 27, 28, 42, 46 and 47, Coble teaches wherein the occlusion efficiency is based on a difference between a pressure applied by a reference cuff when the reference cuff is inflated to a reference pressure, and a pressure applied by the cuff when the cuff is inflated to the reference pressure ([C3 L37-52] the difference between the reference pressure and the applied pressure is used to correct the readings of that cuff).
Regarding claims 29-32, and 43, Friedman disclose wherein the information feature is a barcode or RFID, disposed on the cuff or embedded and containing information on the size of the cuff ([¶18-20]).
Regarding claim 34, Friedman discloses causing the cuff to be inflated to an occlusion pressure, and causing the cuff to be at least partially deflated ([FIG2]).  
Regarding claim 36, Friedman discloses receiving information indicative of an identification parameter particular to the cuff, the identification parameter being indicative of at least one of a type, size, design, model, style, part number, model number, or serial number of the cuff ([¶20])
Friedman does not specifically disclose wherein receiving information comprising the occlusion efficiency comprises retrieving the occlusion efficiency from the one or more computer-readable storage media at least partially based on the identification parameter. Coble teaches determining the difference between the reference cuff pressure setting and the actual, or an occlusion efficiency ([C3 L37-52]) and storing the calibration parameters ([C6 L38-48]).
Regarding claim 38,  Friedman discloses receiving additional information indicative of at least one of an empirically derived variable, a cumulative time associated with inflating the cuff to a reference volume, a volume of the cuff while the artery is at least partially occluded by the cuff, a surface area of contact between the cuff and the patient while the artery is at least partially occluded by the cuff, or a value indicative of a size of the cuff ([¶20]); and Coble teaches calculating the hemodynamic parameter based at least partly on the occlusion efficiency and the additional information ([C3 L37-52]).  
Regarding claim 39, Friedman discloses the information comprises information entered by a user via an input device in communication with the one or more processors ([FIG1][¶18] the barcode is scanned which can be considered an input device).  
Regarding claim 40, Friedman discloses the method further comprises providing the hemodynamic parameter via a communication module in communication with the one or more 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A CATINA/Examiner, Art Unit 3791          

/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793